Allowable Subject Matter
Claims 1, 4-6, 8-10, 12-14, 16-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in 2012/0060143 . The claims comprise receiving, at the viewer device, an identifier, transmitting, from the viewer device, the identifier to a signalling server, and establishing the peer-to-peer connection with the host device in response to the signalling server receiving the identifier, wherein the host device is a computing device which contains application project resources to be shared, wherein the signalling server is used only to establish the peer-to-peer connection; 
receiving, at the viewer device, the application project resources from the host device via the peer-to-peer connection, wherein the application project resources comprise one or more executable files arranged to be loaded and executed by the viewer device such that the viewer device can run and test the application; and loading, at the viewer device, the application using the application project resources to enable testing of the application at the viewer device using the one or more executable files, the testing being performed by a user of the viewer device, and wherein testing comprises amending the contents of the application project resources by the viewer device and making a new version of the application project resources available to the host device;
 wherein the host device is arranged to run a web browser application and the peer-to-peer connection is established between the web browser application running on the host device and a web browser application running on the viewer device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UZMA ALAM/Primary Examiner, Art Unit 2457